 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ·-----------------------------------------------------------------------X

 DEOM SU LEE,
                                                                             18 Civ. 3895 (PAE) (SDA)
                                              Plaintiff,

                            -v-

  KARAOKE CITY, et al.,

                                              Defendants.

------------------------------------------------------------------------X
                                          DEFAULT JUDGMENT

PAUL A. ENGELMA YER, District Judge:

         On May 1, 2018, plaintiff commenced this action by filing his complaint. Dkt. 2. On

August 28, 2018, the United States Marshal personally served defendant NYC Karaoke with the

summons and complaint via an NYC Karaoke employee. Dkt. 25. NYC Karaoke never

appeared. On May 22, 2019, the Clerk's office issued a certificate of default as to NYC

Karaoke. Dkt. 65. On August 27, 2019, plaintiff filed a motion for a default judgment against

NYC Karaoke. Dkt. 79. Plaintiff served NYC Karaoke with his motion for a default judgment

via first-class mail. Id. at 4. On October 24, 2019, the Court scheduled a default judgment

hearing for November 14, 2019. Dkt. 91. The same day, plaintiff personally served NYC

Karaoke with the October 24, 2019 order and associated default judgment papers via an NYC

Karaoke employee. Dkt. 96.

        The Court has reviewed plaintiff's motion for default judgment pursuant to Federal Rule

of Civil Procedure 55(b), Dkt. 79, and plaintiff's supporting affidavit, Dkt. 90. Because proof of

service has been filed, NYC Karaoke has not answered the complaint and the time for answering

the complaint has expired, and NYC Karaoke failed to appear to contest entry of a default

                                                           1
judgment at a duly-noticed hearing conducted on November 14, 2019 for that purpose, the Court

enters a default judgment for plaintiff against defendant NYC Karaoke.

       The Court, by separate order, will commission an inquest into damages. The Court

respectfully directs the Clerk of the Court to terminate the motion pending at docket 79.

       SO ORDERED.



                                                     Paul A. Engelmayer
                                                     United States District Judge
Dated: November 14, 2019
       New York, New York




                                                2
